Exhibit 10.1
THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
Amended and Restated Effective July 14, 2010

1.   Purpose       This severance/change in control policy (the “Policy”) is
maintained by The Western Union Company, a Delaware corporation (“Western
Union”), to enable Western Union to offer a form of income protection to its
Eligible Executives in the event their employment with the Company is
involuntarily terminated other than for Cause or, in the event of a Change in
Control, if their employment terminates involuntarily other than for Cause or
for Good Reason during the twenty-four months following the Change in Control.  
    This Policy shall constitute a “welfare plan” within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and shall be construed in a manner consistent with such intent.   2.  
Effective Date       This Policy was originally adopted as of September 29, 2006
(the “Effective Date”). The Policy is hereby amended and restated effective
July 14, 2010.   3.   Definitions       Base Salary means the Eligible
Executive’s current annualized rate of base cash compensation as paid on each
regularly scheduled payday for the Eligible Executive’s regular work schedule as
of his or her Termination Date, including any before-tax contributions that are
deducted for Company benefit plan purposes. Base Salary shall not include
taxable or nontaxable fringe benefits or awards, vacation, performance awards,
bonus, commission or other incentive pay, or any payments which are not made on
each regular payday, regardless of how such payments may be characterized.      
Board means the Board of Directors of Western Union.       Cause means the
willful and continued failure by an Eligible Executive to substantially perform
the duties assigned by the Company (other than a failure resulting from
Disability), the willful engagement by an Eligible Executive in conduct which is
demonstrably injurious to the Company (monetarily or otherwise), any act of
dishonesty, the commission of a felony, the continued failure by an Eligible
Executive to meet performance standards, an Eligible Executive’s excessive
absenteeism or a significant violation by an Eligible Executive of any statutory
or common law duty of loyalty to the Company.       Change in Control means

  (a)   the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 25% or more of either (i) the then
outstanding shares of common stock of Western Union (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
Western Union entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from Western Union (excluding any acquisition resulting
from the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
Western Union), (B) any acquisition by Western Union, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by Western
Union or any

 



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      corporation controlled by Western Union or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii), and
(iii) of subsection (c) of this definition; provided further, that for purposes
of clause (B), if any Person (other than Western Union or any employee benefit
plan (or related trust) sponsored or maintained by Western Union or any
corporation controlled by Western Union) shall become the beneficial owner of
25% or more of the Outstanding Common Stock or 25% or more of the Outstanding
Voting Securities by reason of an acquisition by Western Union, and such Person
shall, after such acquisition by Western Union, become the beneficial owner of
any additional shares of the Outstanding Common Stock or any additional
Outstanding Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;     (b)   the cessation of individuals who constitute the Board (the
“Incumbent Board”) as of the date this Policy is adopted by the Committee, to
constitute at least a majority of such Incumbent Board; provided that any
individual who becomes a director of Western Union subsequent to the date this
Policy is adopted by the Committee whose election, or nomination for election by
Western Union’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of Western Union as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;     (c)   the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of Western Union (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns Western Union or all or substantially
all of Western Union’s assets either directly or indirectly) in substantially
the same proportions relative to each other as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Common Stock and the
Outstanding Voting Securities, as the case may be, (ii) no Person (other than
Western Union; any employee benefit plan (or related trust) sponsored or
maintained by Western Union or any corporation controlled by Western Union; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 25% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

- 2 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
(d) the consummation of a plan of complete liquidation or dissolution of Western
Union.
Committee means the Compensation and Benefits Committee of the Board or its
delegate or successor.
Company means Western Union, including any of its 50% or more owned or
controlled subsidiaries or any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to substantially all of
the business or assets of Western Union, except that for purposes of Section 16,
the definition of Change in Control, and other provisions where the context so
requires, Company means Western Union or any such successor.
Disability means the inability of the Eligible Executive to substantially
perform such Eligible Executive’s duties and responsibilities due to a physical
or mental condition (i) that would entitle such Eligible Executive to benefits
under the Company’s long-term disability plan under which he or she is covered
or, if the Committee deems it relevant, any disability rights provided as a
matter of local law or (ii) if such Eligible Executive is not eligible for
long-term disability benefits under any plan sponsored by the Company, that
would, as determined by the Committee, entitle such Eligible Executive to
benefits under the Company’s long-term disability plan if the Eligible Executive
were eligible therefor.
Eligible Executive means, effective prior to October 1, 2008, an individual who
is designated by Western Union as an insider for purposes of Section 16 of the
Exchange Act and who is a member of Western Union’s Executive Committee on the
earlier of his or her Termination Date or the date of a Change in Control.
Effective October 1, 2008, Eligible Executive means an individual who is
designated by Western Union as an insider for purposes of Section 16 of the
Exchange Act and who is the Chief Executive Officer of Western Union or is an
Executive Vice President of Western Union who reports directly to the Chief
Executive Officer on the earlier of his or her Termination Date or the date of a
Change in Control, provided that individuals who were Eligible Executives as
defined under this Policy as of September 30, 2008 shall remain eligible for
this Policy (other than individuals who have waived their eligibility for this
Policy in writing).
Exchange Act means the Securities Exchange Act of 1934, as amended.
Good Reason means any one or more of the following: (i) action by the Company
resulting in a material diminution of the Eligible Executive’s titles or
positions with the Company, (ii) a reduction in the Eligible Executive’s Base
Salary or bonus, or (iii) action by the Company to require the relocation of the
Eligible Executive more than fifty (50) miles from the Eligible Executive’s
current principal work location without the executive’s consent. Within 30 days
after the Eligible Executive becomes aware of one or more actions or inactions
described in the preceding sentence, the Eligible Executive shall deliver
written notice to the Company of the action(s) or inaction(s) (the “Good Reason
Notice”). The Company shall have 30 days after the Good Reason Notice is
delivered to cure the particular action(s) or inaction(s). If the Company so
effects a cure, the Good Reason Notice will be deemed rescinded and of no
further force and effect.
Severance Benefits means the benefits payable to an Eligible Executive pursuant
to this Policy, other than the Change in Control benefits payable pursuant to
Sections 7(c)(ii)(b) and 8 hereof.

- 3 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    Severance Period means with respect to Western Union’s Chief Executive
Officer, the 36 consecutive month period commencing on the executive’s
Termination Date, and with respect to all other Eligible Executives, the 24
consecutive month period commencing on the Eligible Executive’s Termination
Date.       Termination Date means the date on which the Eligible Executive’s
employment with the Company terminates for a reason set forth under Section 5.  
4.   Eligibility       All Eligible Executives who have been on the Company’s
payroll for at least three months are eligible to receive benefits according to
the terms of this Policy. Eligible Executives are not eligible for any benefits
under this Policy during the first three months of their employment.   5.  
Eligible Termination Reasons

  (a)   Prior to the occurrence of a Change in Control, action by the Company to
involuntarily terminate the employment of an Eligible Executive with the
Company, but not including a separation from service on account of death,
Disability or for Cause.     (b)   After the occurrence of a Change in Control,
(i) action by the Company to involuntarily terminate the employment of an
Eligible Executive with the Company, but not including a separation from service
on account of death, Disability or for Cause, or (ii) voluntary separation from
service from the Company by an Eligible Executive for Good Reason during the
twenty-four (24) month period commencing on the date of the Change in Control.

    An Eligible Executive shall not be entitled to any benefits under this
Policy upon a separation from service for an eligible termination reason under
this Section 5 if the Eligible Executive becomes employed by any subsidiary or
affiliate of Western Union (as determined under Internal Revenue Code (“Code”)
Section 414(b) or (c), but substituting a 50 percent ownership level for the
80 percent ownership level therein) immediately following his or her termination
of employment from the Company by which the Eligible Executive is employed.   6.
  Non-Eligible Termination Reasons       A non-eligible termination reason is
any reason for an Eligible Executive’s separation from service by or from the
Company that is not an eligible termination reason described in Section 5.   7.
  Severance and Change in Control Benefits. The provisions of this Section 7 are
subject, without limitation, to the provisions of Section 9 hereof.

  (a)   Post-Termination Payments. If an Eligible Executive’s employment with
the Company is terminated after the Effective Date for any reason set forth in
Section 5, the Company shall pay to the Eligible Executive the following amounts
in accordance with Section 10:

  (i)   Severance Pay. An amount equal to 2 multiplied by the sum of (1) 100% of
the Eligible Executive’s Base Salary and (2) the percentage of the Eligible
Executive’s Base Salary established as the target bonus for the Eligible
Executive under the Company’s Senior

- 4 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      Executive Annual Incentive Plan (or the bonus plan then applicable to the
Eligible Executive), for the year in which the Termination Date occurs. If an
Eligible Executive’s target bonus for the year in which the Termination Date
occurs has not been established at the time an amount is payable under this
subsection 7(a)(i), then such amount shall be calculated using the Eligible
Executive’s annual target bonus for the immediately preceding year, or, if no
such prior year target bonus exists with respect to the Eligible Executive, the
prior year target bonus established for a similarly situated Eligible Executive,
as determined by the Committee. (The reference to the Eligible Executive’s
target bonus for the year in which the Termination Date occurs in this
subsection 7(a)(i) is solely for purposes of calculating the Eligible
Executive’s severance pay, and shall not give the Executive any right to be paid
an amount for the year in which the Termination Date occurs under the Company’s
Senior Executive Annual Incentive Plan (or the bonus plan then applicable to the
Eligible Executive)).     (ii)   Bonus for Year of Termination. Subject to the
Committee’s certification that the applicable performance goals for the year in
which the Termination Date occurs have been achieved, an amount equal to the
lesser of (1) the maximum bonus which could have been paid to the Eligible
Executive under the Company’s Senior Executive Annual Incentive Plan (or the
bonus plan then applicable to the Eligible Executive) for the year in which the
Termination Date occurs based on actual performance for such year and (2) a
prorated amount (equal to the product of (A) the Eligible Executive’s target
bonus for the year in which the Termination Date occurs and (B) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365) of
the Eligible Executive’s target bonus under the Company’s Senior Executive
Annual Incentive Plan (or the bonus plan then applicable to the Eligible
Executive) for the year in which the Termination Date occurs.

  (b)   Continued Benefits Coverage. If an Eligible Executive’s employment with
the Company terminates after the Effective Date for any reason set forth in
Section 5, the Eligible Executive and his or her eligible dependents shall be
given the opportunity to elect continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”)
with respect to all group health plans that are subject to COBRA in which the
Eligible Executive and his or her dependents were participating immediately
prior to such termination. Provided that the Eligible Executive (and/or his or
her dependents) timely elects such coverage, the Company shall pay to the
Eligible Executive, as an additional Severance Benefit, a lump sum approximately
equal to the difference in cost between COBRA premiums and active employee
premiums for 18 months of COBRA coverage as calculated by the Company in its
discretion as of the Termination Date, which payment shall constitute taxable
income to the Eligible Executive and which shall be paid in a lump sum in
accordance with Section 10.         An Eligible Executive receiving Severance
Benefits under this Policy shall also be entitled to receive during the
Severance Period any financial planning benefits which the Eligible Executive
was receiving as of the Termination Date, subject to the terms of the Executive
Committee Financial Planning Program, but shall not be entitled to receive any
other perquisites after the Termination Date. The Eligible Executive’s continued
group health coverage under this subsection shall cease as of the date the
Eligible Executive becomes eligible to receive such benefits under a subsequent
employer’s benefit program, to the extent permitted under COBRA.

- 5 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      Eligible Executives receiving Severance Benefits under this Policy are not
eligible to continue contributions to the Company’s qualified retirement plans
or nonqualified deferred compensation program.     (c)   Long-Term Incentive
Awards

  (i)   Non-Change in Control.

  a.   Long-Term Incentive Awards Granted On and After February 17, 2009.
Effective for awards granted on and after February 17, 2009 under The Western
Union Company 2006 Long-Term Incentive Plan (or a successor plan) (the “LTIP”)
to an individual who is an Eligible Executive on the date the award is granted,
if the Eligible Executive’s employment with the Company is terminated for an
eligible termination reason described in Section 5(a), then the unvested portion
of awards held by the Eligible Executive that are eligible to become fully
vested and exercisable or payable contingent upon the Eligible Executive’s
continued employment and the passage of time (whether or not the Company or the
Eligible Executive have attained any specified performance goals) (“Time Vested
Awards”), other than awards classified by the Committee at the time of grant as
“Career Shares” (if applicable to the Eligible Executive) and awards that
provide for a deferral of compensation within the meaning of Code Section 409A,
shall vest on a prorated basis effective on the Eligible Executive’s Termination
Date. Such prorated vesting shall be calculated on a grant-by-grant basis by
multiplying the unvested portion of each such award by a fraction, the numerator
of which is the number of days that have elapsed between the grant date and the
Eligible Executive’s Termination Date and the denominator of which is the number
of days between the grant date and the date the award would have become fully
vested had the Eligible Executive not terminated his or her employment. For
awards subject to a graduated vesting schedule, the foregoing calculation shall
be performed as if each vesting tranche of the award was a separate grant.
Fractions of a share resulting from the calculations shall be rounded to the
nearest whole share. The vested portion of any nonqualified stock option and
stock appreciation right awards held by an Eligible Executive on his or her
Termination Date (and which were granted while an Eligible Executive), including
any portion that had previously become vested and the prorated portion that
vests effective on the Eligible Executive’s Termination Date in accordance with
this subsection, shall be exercisable until the end of the Eligible Executive’s
Severance Period (or, if earlier, the expiration of the original term of the
award) but not thereafter. Notwithstanding the foregoing, if, at the time of an
Eligible Executive’s termination of employment, the Eligible Executive has
satisfied the applicable age or age and service requirement for “Retirement”
under the LTIP, all outstanding nonqualified stock options held by the Eligible
Executive shall continue to vest in accordance with the terms of the applicable
award agreement, and to the extent vested, shall be exercisable in accordance
with their terms until the date which is four years after the effective date of
the Eligible Executive’s termination of employment (or, if earlier, the
expiration of the original term of the award) but not thereafter.

- 6 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      If an Eligible Executive’s employment with the Company is terminated
during a performance period for an eligible termination reason described in
Section 5(a), any cash Performance Grants (as defined in the LTIP) awarded to
the Eligible Executive under the LTIP (if applicable) with respect to such
performance period shall be payable on a prorated basis based upon actual
performance results at the end of the applicable performance period as
determined by the Committee in its sole discretion, and shall be paid at the
time specified in the applicable award (and if applicable, deferral) agreement.
Such prorated payment shall be calculated on a grant-by-grant basis by
multiplying the Performance Grant award the Eligible Executive would have
received had the Eligible Executive remained employed (based upon actual
performance results at the end of the applicable performance period as
determined by the Committee) by a fraction, the numerator of which is the number
of days that have elapsed between the grant date and the Eligible Executive’s
Termination Date and the denominator of which is the number of days in the
performance period. All other outstanding awards granted to the Eligible
Executive under the LTIP on and after February 17, 2009, and any Time Vested
Awards that provide for a deferral of compensation within the meaning of Code
Section 409A, shall be payable, if at all, in accordance with the terms of the
LTIP and the applicable award (and, if applicable, deferral) agreements.     b.
  Long-Term Incentive Awards Granted Prior to February 17, 2009. Effective for
awards granted prior to February 17, 2009 under the LTIP to an individual who is
an Eligible Executive on the date the award is granted, if the Eligible
Executive’s employment with the Company is terminated for an eligible
termination reason described in Section 5(a), all outstanding nonqualified stock
options held by the Eligible Executive shall (1) if, at the time of an Eligible
Executive’s termination of employment, the Eligible Executive has satisfied the
applicable age or age and service requirement for “Retirement” under the LTIP,
continue to vest in accordance with the terms of the applicable award agreement,
and to the extent vested, shall be exercisable in accordance with their terms
until the date which is four years after the effective date of the Eligible
Executive’s termination of employment (or, if earlier, the expiration of the
original term of the award) but not thereafter or (2) in all other cases,
continue to vest solely on account of the passage of time during the Eligible
Executive’s Severance Period and, to the extent vested, shall be exercisable in
accordance with their terms until the end of the Eligible Executive’s Severance
Period (or, if earlier, the expiration of the original term of the award) but
not thereafter. All Stock Awards (as defined in the LTIP) held by an Eligible
Executive (and which were granted while an Eligible Executive) whose employment
with the Company is terminated for an eligible termination reason described in
Section 5(a) shall vest on a prorated basis effective on the Eligible
Executive’s Termination Date. Such prorated vesting shall be calculated on a
grant-by-grant basis by multiplying the number of unvested shares subject to
each Stock Award by a fraction, the numerator of which is the number of days
that have elapsed between the grant date and the Eligible Executive’s
Termination Date and the denominator of which is the number of days between the
grant date and the date the shares would have become

- 7 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      fully vested had the Eligible Executive not terminated his or her
employment. Fractions of a share resulting from the calculations shall be
rounded to the nearest whole share.

  (ii)   Change in Control.

  a.   Long-Term Incentive Awards Granted On and After February 17, 2009.
Effective for awards granted on and after February 17, 2009 under the LTIP to an
individual who is an Eligible Executive on the date the award is granted, if the
Eligible Executive’s employment with the Company terminates for an eligible
termination reason described in Section 5(b) during the 24-month period
commencing on the effective date of a Change in Control, then Time Vested Awards
held by the Eligible Executive (including but not limited to grants of
nonqualified stock options, stock appreciation rights, restricted stock awards,
and restricted stock unit awards), other than awards that provide for a deferral
of compensation within the meaning of Code Section 409A, shall become fully
vested and exercisable or payable effective on the Eligible Executive’s
Termination Date. In the event this subsection applies, nonqualified stock
options and stock appreciation rights granted to an Eligible Executive (while an
Eligible Executive) shall be exercisable until the later of (1) the date
specified in the applicable award agreement or (2) the end of the Eligible
Executive’s Severance Period (or, if earlier, the expiration of the original
term of the award) but not thereafter. If an Eligible Executive’s employment
with the Company terminates for an eligible termination reason described in
Section 5(b) after the 24-month period commencing on the effective date of a
Change in Control, then the unvested portion of Time Vested Awards held by the
Eligible Executive (which were granted while an Eligible Executive), other than
awards that provide for a deferral of compensation within the meaning of Code
Section 409A, shall vest on a prorated basis effective on the Eligible
Executive’s Termination Date, and such prorated vesting shall be calculated in
the manner described in Section 7(c)(i)a above. The vested portion of any
nonqualified stock option and stock appreciation right awards held by such an
Eligible Executive on his or her Termination Date (and which were granted while
an Eligible Executive), including any portion that had previously become vested
and the prorated portion that vests effective on the Eligible Executive’s
Termination Date in accordance with this subsection, shall be exercisable until
the later of (1) the date specified in the applicable award agreement or (2) the
end of the Eligible Executive’s Severance Period (or, if earlier, the expiration
of the original term of the award) but not thereafter.         In the event of a
Change in Control, any cash Performance Grants awarded to an Eligible Executive
under the LTIP (if applicable) shall be converted into restricted cash
(representing only a contingent, unfunded and unsecured obligation of the
Company) as of the effective date of the Change in Control, such conversion to
be based upon target performance if less than 50% of the performance period has
elapsed as of the effective date of the Change in Control, or based upon actual
performance results as determined by the Committee in its sole discretion if 50%
or more of the performance period has elapsed as of the effective date of the
Change in Control. If the Eligible Executive’s employment with the Company
terminates for an eligible termination reason described in Section 5(b) during
the 24-month

- 8 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      period commencing on the effective date of a Change in Control, then such
restricted cash shall be paid to the Eligible Executive in a lump sum within
30 days following the six month anniversary of the Eligible Executive’s
separation from service (or, if different, on the date specified in the
applicable award and, if applicable, deferral agreement). In the event of a
Change in Control, all other outstanding awards granted to the Eligible
Executive under the LTIP, and any awards that provide for a deferral of
compensation within the meaning of Code Section 409A, shall be payable, if at
all, in accordance with the terms of the LTIP and the applicable award (and, if
applicable, deferral) agreements.     b.   Long-Term Incentive Awards Granted
Prior to February 17, 2009. In the event of a Change in Control, all outstanding
awards granted prior to February 17, 2009 under the LTIP to an individual who is
an Eligible Executive on the date the award is granted shall become fully vested
and exercisable or payable as of the effective date of the Change in Control. In
the event this subsection applies, if the Eligible Executive’s employment with
the Company terminates for an eligible termination reason described in Section
5(b) during the 24-month period beginning on the effective date of the Change in
Control, then nonqualified stock options granted to the Eligible Executive
(while an Eligible Executive) shall remain exercisable until the later of
(1) the date specified in the applicable award agreement or (2) the end of the
Eligible Executive’s Severance Period (or, if earlier, the expiration of the
original term of the award) but not thereafter.

  (d)   Legal Fees. Effective for Termination Dates occurring on or after the
date of a Change in Control, if after exhausting the administrative remedies
provided for in Section 20 herein, an Eligible Executive commences litigation
regarding a bona fide claim for damages or other relief arising as a result of a
claim for benefits under the Policy, and as a result thereof, whether by
judgment or settlement, becomes entitled to receive benefits in an amount
greater than prior to such litigation, the Company shall reimburse the
reasonable legal fees and related expenses that are incurred by the Eligible
Executive in connection with such litigation. Any such reimbursement shall be
paid as soon as practicable following the resolution of the litigation, and in
no event later than March 15 of the calendar year following the calendar year in
which the resolution of such litigation occurs.

8.   Certain Additional Payments

  (a)   In the event it is determined that any payments or benefits provided by
the Company to or on behalf of an Eligible Executive who first became an
Eligible Executive before April 30, 2009 (whether pursuant to the terms of this
Policy or otherwise) (any such payments or benefits being referred to in this
Section as “Payments”), but determined without taking into account any
additional payments required under this Section, would be subject to the excise
tax imposed by Code Section 4999, or any interest or penalties are incurred by
the Eligible Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, collectively referred to herein
as the “Excise Tax”), then the Eligible Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount so that after payment
by the Eligible Executive of all federal, state and local taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any federal, state or local income taxes (and any interest and
penalties imposed with respect thereto) and the Excise Tax

- 9 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      imposed upon the Gross-Up Payment, the Eligible Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing, if it is determined that the Eligible
Executive otherwise would be entitled to a Gross-Up Payment, but that the
Payments to the Eligible Executive do not exceed 110% of the amount which is one
dollar less than the smallest amount that would give rise to any Excise Tax (the
“Reduced Amount”), then no Gross-Up Payment shall be made to the Eligible
Executive and the Payments shall be reduced to the Reduced Amount. In such
event, the reduction will occur in the following order: (i) reduction of cash
payments; (ii) cancellation of accelerated vesting of equity awards; and
(iii) reduction of other employee benefits. If acceleration of vesting of
compensation from an Eligible Executive’s equity awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant unless the Eligible Executive elects in writing a different order for
cancellation. Any Gross-Up Payment made pursuant to this Section 8(a) shall be
made to the Eligible Executive no later than December 31 of the year following
the year in which any Excise Tax is remitted to the taxing authority. No
Gross-Up Payment shall be made pursuant to this Section 8(a) to any Eligible
Executive who first becomes an Eligible Executive on or after April 30, 2009.  
  (b)   Subject to the provisions of Section 8(c), all determinations required
to be made under this Section, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by the independent registered
public accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control (the “Accounting
Firm”). In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized independent registered
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). The
Accounting Firm shall provide its calculations, together with detailed
supporting documentation, to the Company and the Eligible Executive within
fifteen (15) calendar days after the date on which the Eligible Employee’s right
to Payment is triggered (if requested at that time by the Company or the
Eligible Executive) or such other time as agreed between the Company and the
Eligible Executive. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Company to the Eligible Executive within five
business days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Eligible
Executive, it shall furnish the Eligible Executive with a written opinion that
no Excise Tax will be imposed. Any good faith determination by the Accounting
Firm shall be binding upon the Company and the Eligible Executive. As a result
of the uncertainty in the application of Code Section 4999 at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Eligible Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Eligible Executive. If the related
Excise Taxes have been remitted to the taxing authority by the Eligible
Executive, the Company shall reimburse the Eligible Executive for the
Underpayment no later than December 31 of the year following the year in which
the Excise Taxes were remitted to the taxing authority.

- 10 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

  (c)   The Eligible Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable, but no later than 10 business days after the Eligible Executive
is informed in writing of such claim, and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
The Eligible Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Eligible Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Eligible Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred by the Eligible
Executive in connection with such contest and shall indemnify and hold the
Eligible Executive harmless, on an after-tax basis, for any Excise Tax or
federal, state or local income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 8(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Eligible Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Eligible Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Eligible Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Eligible Executive on an interest-free
basis and shall indemnify and hold the Eligible Executive harmless, on an
after-tax basis, from any Excise Tax or federal, state or local income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Eligible Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Eligible Executive shall be entitled to settle or contest, as
the case

- 11 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

      may be, any other issue raised by the Internal Revenue Service or any
other taxing authority. Any payment or cost owed to the Eligible Executive
pursuant to this Section 8(c) shall be made no later than December 31 of the
year following the year in which the related taxes are remitted to the taxing
authority or, if no taxes are paid, the end of the taxable year following the
year in which such contest is finally resolved.     (d)   If, after the receipt
by the Eligible Executive of an amount advanced by the Company pursuant to
Section 8(c), the Eligible Executive becomes entitled to receive, and receives,
any refund with respect to such claim, the Eligible Executive shall (subject to
the Company’s complying with the requirements of Section 8(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Eligible Executive of an amount advanced by the Company pursuant to
Section 8(c), a determination is made that the Eligible Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Eligible Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

9.   Requirement of Release and Restrictive Covenant       The provision of
Severance Benefits under this Policy is conditioned upon the Eligible Executive
timely signing an Agreement and Release (in a form satisfactory to the Company)
which will include restrictive covenants and a comprehensive release of all
claims. In this Agreement and Release, the Eligible Executive will be asked to
release the Company and its directors, officers, employees and agents from any
and all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state, local or foreign
laws. Under the Agreement and Release, the Eligible Executive must also agree
not to solicit business similar to any business offered by the Company from any
Company customer, not to advise any entity to cancel or limit its business with
the Company, not to recruit, solicit, or encourage any employee to leave their
employment with the Company, not to perform the same or substantially the same
functions or job duties that the Eligible Executive performed for the Company
for any business enterprise engaging in activities that compete with the
business activities of the Company, not to disclose any of Company’s trade
secrets or confidential information, and not to disparage the Company or its
employees in any way. These obligations are in addition to any other
non-solicitation, noncompete, nondisclosure, or confidentiality agreements the
Eligible Executive may have executed while employed by Company. No Severance
Benefits will commence under this Policy prior to the eighth day following the
date on which the Company has received the Eligible Executive’s fully executed
Agreement and Release.   10.   Method of Payment of Severance Benefits Under
Sections 7(a) and 7(b)

  (a)   Severance Benefits payable hereunder to an Eligible Executive pursuant
to Section 7(a)(i) of this Policy on account of a separation from service for an
eligible termination reason under Section 5(a) shall be paid in substantially
equal installments consistent with the Company’s payroll practice during the
Eligible Executive’s Severance Period and shall be paid in full no later than
the end of such period. The bonus for the year in which the Termination Date
occurs payable hereunder to an Eligible Executive pursuant to Section 7(a)(ii)
of this Policy on account

- 12 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
of a separation from service for an eligible termination reason under Section
5(a) shall be paid to the Eligible Executive in a lump sum cash payment at the
same time as bonus payments for such year are paid to other executives under the
Company’s Senior Executive Annual Incentive Plan (or other bonus plan applicable
to the Eligible Executive for such year). The cash payment referenced in Section
7(b) of this Policy shall be made in a lump sum on or as soon as practicable
after the first date on which the Eligible Executive begins to receive severance
payments in accordance with the first sentence of this Section 10(a), and in no
event later than March 15 of the calendar year following the calendar year in
which the Eligible Executive’s separation from service occurs.

  (b)   Severance Benefits payable hereunder to an Eligible Executive pursuant
to Sections 7(a) and 7(b) of this Policy on account of a separation from service
for an eligible termination reason under Section 5(b) shall be paid, if the
Change in Control which makes Section 5(b) applicable constitutes a “change in
control event” under Treasury Regulation §1.409A-3(i)(5), in a lump sum within
30 days following the Eligible Executive’s separation from service, and, if such
Change in Control does not constitute a “change in control event” under Treasury
Regulation §1.409A-3(i)(5), in the manner set forth in Section 10(a).     (c)  
If an Eligible Executive dies after becoming eligible for Severance Benefits and
executing an Agreement and Release but before full receipt of Severance
Benefits, the remaining Severance Benefits, if any, will be paid to the Eligible
Executive’s estate in one lump sum upon the Eligible Executive’s death. If an
Eligible Executive dies after becoming eligible for Severance Benefits but prior
to executing an Agreement and Release, his or her estate or representative may
not execute an Agreement and Release and no Severance Benefits will be paid
under this Policy. All payments will be net of amounts withheld with respect to
taxes, offsets, or other obligations.

11.   Offsets

  (a)   Non-duplication of Benefits. The Company may, in its discretion and to
the extent permitted under applicable law, offset against the Eligible
Executive’s Severance Benefits under this Policy any other severance,
termination, or similar benefits payable to the Eligible Executive by the
Company, including, but not limited to any amounts paid under any employment
agreement or other individual contractual arrangement, amounts paid pursuant to
federal, state, or local workers’ notification or office closing requirements,
or statutory severance benefits or payments made on account of notice periods
during which the Eligible Executive is released from further duties as provided
pursuant to the law of any country or political subdivision thereof.

  (b)   Debts and Property. The Company also may, in its discretion and to the
extent permitted under applicable law, offset against the Eligible Executive’s
Severance Benefits under this Policy the value of unreturned property and any
outstanding loan, debt or other amount the Eligible Executive owes to the
Company. The entire amount of any offset taken pursuant to this Section 11(b)
shall not exceed $5,000 in any taxable year, and the offset shall be taken at
the same time and in the same amount as such amount would have been otherwise
due from the Eligible Executive.

  (c)   Overpayment. The Company may recover any overpayment of Severance
Benefits made to an Eligible Executive or an Eligible Executive’s estate under
this Policy or, to the extent permitted

- 13 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
by applicable law, offset any other overpayment made to the Eligible Executive
against any Severance Benefits or other amount the Company owes the Eligible
Executive or the Eligible Executive’s estate.

12.   Outplacement       In the Committee’s sole and absolute discretion,
Eligible Executives who are eligible for Severance Benefits under the Policy
also may be eligible for outplacement services selected by the Company.
Eligibility for and the scope of any outplacement services will be determined in
the sole discretion of the Committee. Under no circumstances shall any Eligible
Executive be eligible to receive a cash payment or any other benefit in lieu of
outplacement services.       Any outplacement services provided under this
Section 12 must be provided to the Eligible Employee no later than December 31
of the second calendar year following the calendar year in which the Termination
Date occurs.   13.   Re-employment and Other Employment       In the event an
Eligible Executive is re-employed by the Company prior to the commencement of or
within the Severance Period, the payment of any Severance Benefits payable with
respect to the prior termination immediately will cease and such Severance
Benefits shall no longer be payable under this Policy.       Subject to
Section 9 of this Policy, if an Eligible Executive obtains employment (other
than with the Company) while receiving Severance Benefits, the Eligible
Executive shall continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the Eligible
Executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.   14.   Funding       This Policy is not funded,
and payment of benefits hereunder shall be made solely from the general assets
of the Company. An Eligible Executive entitled to benefits hereunder shall have
only the rights of a general creditor of the Company.   15.   Administration    
  This Policy shall be administered by the Committee, which as the Named
Fiduciary shall have the absolute discretion and exclusive right to interpret,
construe and administer the Policy and to make final determinations on all
questions arising under the Policy, including but not limited to questions
concerning eligibility for, the amount of and receipt of Policy benefits. All
decisions of the Committee will be conclusive, final and binding upon the
parties. Notwithstanding the foregoing, upon the occurrence of a Change in
Control, determinations of the Committee hereunder shall be subject to de novo
judicial review.

- 14 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

  16.   Amendment or Termination of the Policy

    Western Union reserves the right to amend or terminate this Policy at any
time in its sole discretion, provided, however, that during the period
commencing upon the earliest of (a) the signing of a definitive agreement that,
if consummated, would result in a Change in Control, (b) the filing of a tender
offer with the Securities and Exchange Commission that, if accepted, would
result in a Change in Control, or (c) the election of a director to the Board
who is not a member of the Incumbent Board (each, a “Triggering Event”) and
ending upon the earlier of (x) the date on which the Committee in its sole
discretion determines that the Triggering Event will not actually result in a
Change in Control, or (y) the 36-month anniversary of the Change in Control, the
Company shall not amend or terminate this Policy as it applies to an Eligible
Executive without the consent of such affected Eligible Executive.
Notwithstanding the foregoing, this Policy may be amended at any time, without
the consent of any Eligible Executive, as necessary or desirable to comply with
the requirements, or avoid the application, of Code Section 409A.   17.  
Limitation on Individually Negotiated Severance Arrangements       As of the
Effective Date, this Policy is intended to be the sole source of severance and
change in control benefits for Eligible Executives. Absent prior Board approval,
no individual agreement shall be entered into with any Eligible Executive or any
person being considered for promotion or hire as an Eligible Executive which
would provide severance or change in control-type benefits.   18.   Section 409A
      Notwithstanding any provision of this Policy, the Policy will be
construed, administered or deemed amended as necessary to comply with the
requirements of Code Section 409A to avoid taxation under Code
Section 409A(a)(1) to the extent subject to Code Section 409A. The Committee, in
its sole discretion shall determine the requirements of Code Section 409A
applicable to the Policy and shall interpret the terms of the Policy
consistently therewith. Under no circumstances, however, shall the Company or
any affiliate or any of its or their employees, officers, directors, service
providers or agents have any liability to any person for any taxes, penalties or
interest due on amounts paid or payable under the Policy, including any taxes,
penalties or interest imposed under Code Section 409A. The payments to Eligible
Executives pursuant to this Policy are also intended to be exempt from Code
Section 409A to the maximum extent possible, first, to the extent such payments
are scheduled to be paid and are in fact paid during the short-term deferral
period, as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4),
and then under the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii), and for this purpose each payment shall be considered a
separate payment such that the determination of whether a payment qualifies as a
short-term deferral shall be made without regard to whether other payments so
qualify and the determination of whether a payment qualifies under the
separation pay exemption shall be made without regard to any payments which
qualify as short-term deferrals. To the extent any amounts under this Policy are
payable by reference to an Eligible Executive’s “termination of employment,”
such term shall be deemed to refer to the Eligible Executive’s “separation from
service,” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Policy, if an Eligible Executive is a “specified employee,” as
defined in Section 409A of the Code, as of the date of the Eligible Executive’s
separation from service, then to the extent any amount payable under this Policy
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Code Section 409A, (ii) is payable upon the Eligible Executive’s
separation from service and (iii) under the terms of this Policy would be
payable prior to the six-month anniversary of the Eligible Executive’s
separation from service, such payment shall be delayed until the

- 15 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)

    earlier to occur of (a) the six-month anniversary of the separation from
service or (b) the date of the Eligible Executive’s death.   19.   Miscellaneous
      No Eligible Executive shall vest in any entitlement to or eligibility for
benefits under this Policy until he or she has satisfied all requirements for
eligibility and the conditions required to receive the benefits specified in
this Policy have been satisfied. No interest shall accrue on any benefit to
which an Eligible Executive may be entitled under this Policy. No benefits
hereunder, whether or not in pay status, shall be subject to any pledge or
assignment, and no creditor may attach or garnish any Eligible Executive’s
Policy benefits. This Policy does not create any contract of employment or right
to employment for any period of time. Employment with the Company is at-will,
and may be terminated by either the Company or the Eligible Executive at any
time for any reason.   20.   Review Procedure       Executives eligible to
receive benefits under this Policy will be notified of such eligibility as soon
as administratively practicable after the event occurs which gives rise to the
provision of Policy benefits. If an executive who believes he or she is eligible
to receive Policy benefits does not receive such notice or disagrees with the
amount of benefits set forth in such notice, or if an executive is informed that
he or she is not eligible for benefits under this Policy, the executive (or his
or her legal representative) may file a written claim for benefits with the
Company’s senior human resources executive or such other officer or body
designated by the Committee for this purpose. The written claim must include the
facts supporting the claim, the amount claimed, and the executive’s name and
mailing address.       If the claim is denied in part or in full, the Company’s
senior human resources executive (or other designated officer or body) will
notify the executive by mail no later than 90 days after receipt of the written
claim. If special circumstances require an extension of time for processing the
claim, the executive will be notified in writing before the end of the initial
90-day period. If the claim is denied, the notice of denial will state the
specific reasons for the denial, the provisions of the Policy on which the
denial is based, a description of any additional information or material
required by the Committee to consider the claim (if applicable), as well as an
explanation as to why such information or material is necessary, an explanation
of the Policy’s review procedures and the time limits applicable to such
procedures, as well as a statement of the executive’s right to bring a civil
action under ERISA Section 502(a) in the event of an adverse determination upon
review.       An executive (or his or her legal representative) may appeal a
denial by filing a written appeal with the Committee. The written appeal must be
received no later than 60 days after the executive or legal representative
received the notice of denial. During the same 60-day period, the executive or
legal representative may have reasonable access to relevant documents, records,
or other information and may submit written comments and supporting documents,
records and other materials to the Committee. A document, record, or other
information shall be considered relevant to the claim if such document, record,
or other information (i) was relied upon in making the benefit determination,
(ii) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination, or
(iii) demonstrates compliance with the administrative processes and safeguards
designed to ensure and verify that benefit claim determinations are made in
accordance with the Policy and that, where

- 16 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
appropriate, the Policy provisions have been applied consistently with respect
to similarly situated executives or designated beneficiaries.
The Committee will review the appeal and notify the executive or legal
representative by mail of its final decision within 60 days. If special
circumstances require and extension of time for processing the claim, the
executive will be notified in writing before the end of the initial 60-day
period. If the claim is denied, the notice of denial will state the reason for
the denial, references to the specific Sections of the Policy on which the
denial is based, a statement that the executive may receive, upon request and
free of charge, copies of all documents and information relevant to the appeal,
a description of the Policy’s claims and appeals procedures, and a statement of
the executive’s right to bring an action under Section 502 of ERISA.
Rights Under the Employee Retirement Income Security Act (ERISA)
As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under ERISA which provides that all Policy participants
shall be entitled to:
Receive Information About The Policy And Benefits
The executive may examine, without charge, at the Policy administrator’s office
and at other specified locations such as worksites, all documents governing the
policy and a copy of the latest annual report (Form 5500 Series) filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.
The executive may obtain, upon written request to the Policy administrator,
copies of documents governing the operation of the Policy including copies of
the latest annual report (Form 5500 Series). The Policy administrator may make a
reasonable charge for the copies.
The executive may receive a summary of the Policy’s annual financial report. The
Policy administrator is required by law to furnish each participant with a copy
of this summary annual report.
Prudent Actions by Policy Fiduciaries
In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the Policy. The people
who operate the Policy, called “fiduciaries” of the Policy, have a duty to do so
prudently and in the interest of the Policy participants and beneficiaries. No
one, including an executive’s employer or any other person, may fire an
executive or otherwise discriminate against an executive in any way to prevent
such executive from obtaining a welfare benefit or exercising his or her rights
under ERISA.
Enforcement of Rights
If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

- 17 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the Policy administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the Policy
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the fiduciaries misuse Policy money, or if an
executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.
Assistance With Questions
An executive who has questions about the Policy should contact the Policy
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the Policy administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.
ADDITIONAL INFORMATION
The details on the following chart are provided for the Eligible Executive’s
information and possible use.

         
Name of Policy
  Type of Policy   Policy Year:
 
       
The Western Union Company Severance/Change
in Control Policy
(Executive Committee Level)
  Welfare   1/1 — 12/31

Type of Policy Administration
Self-Administered
Policy Sponsor
The Western Union Company
12500 E. Belford Avenue
Englewood, CO 80112

- 18 -



--------------------------------------------------------------------------------



 



THE WESTERN UNION COMPANY
SEVERANCE/CHANGE IN CONTROL POLICY
(Executive Committee Level)
Policy Administrator
Compensation and Benefits Committee of the Board of Directors
c/o The Western Union Company
Office of the General Counsel
12500 E. Belford Avenue
Englewood, CO 80112
Agent for Service of Legal Process
The Western Union Company
Office of the General Counsel
12500 E. Belford Avenue
Englewood, CO 80112
In addition, service of legal process may be made upon the Policy administrator.
Identification Number (Policy Sponsor)
20-4531180
Identification Number (Policy)
506
THIS DESCRIPTION OF THE WESTERN UNION COMPANY SEVERANCE/CHANGE IN CONTROL POLICY
FOR EXECUTIVE COMMITTEE-LEVEL PARTICIPANTS SERVES AS THE OFFICIAL POLICY
DOCUMENT AND AS THE LEGAL SUMMARY PLAN DESCRIPTION.

- 19 -